Citation Nr: 0121367	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  99-08 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.  

2.  Entitlement to service connection for varicocele, left 
testicle, status post varicocelectomy.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel




INTRODUCTION

The veteran served on active duty from August 1975 to October 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In May 1998, the RO 
denied service connection for a low back injury with 
compression fractures and for a varicocele involving the left 
testicle.  


REMAND

Via correspondence which was dated and received in August 
2001, the appellant indicated a desire to appear at a 
personal hearing before a member of the Board at the RO.  As 
of this date, the veteran has not been scheduled to appear at 
a Travel Board hearing.  A hearing on appeal must be granted 
when, as in this case, an appellant expresses a desire for a 
hearing.  38 C.F.R. § 20.700(a) (2000).  

Accordingly, the case is remanded for the following:

The RO should schedule the veteran for a 
Travel Board hearing.  The veteran should 
be advised that he is free to submit 
additional evidence at the time of the 
hearing.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




